*1024OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and a new trial ordered.
The court may upon application by the prosecutor exclude the public from a portion of the trial during the testimony of an undercover agent in order to protect the integrity of pending investigations, as well as the witness’ future usefulness, or to insure his safety from possible reprisals. The principles and procedures applicable to such a motion have been discussed at length in our prior decisions (see, e.g., People v Hinton, 31 NY2d 71; People v Jones, 47 NY2d 409).
Here the District Attorney sought to have the courtroom closed solely on his representation that the witness was an undercover officer. Although the court questioned the prosecutor prior to granting the motion, it erred by failing to make an adequate inquiry of the witness, as well as the factual findings prescribed in People v Jones (supra).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order reversed, etc.